 In theMatter of MONUMENTAL IRON & METAL Co.andCONGRESS OFINDUSTRIAL ORGANIZATIONSCase No. B-2324SECOND AMENDMENT TO DIRECTION OF ELECTIONMay 29, 1941On March 17, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election 1 andon April 24, 1941, an Amendment to Direction of Election 2 in theabove-entitled proceeding, directing an election to be held not laterthan seventy-five (75) days from March 17, 1941, under the directionand supervision of the Regional Director for the Fifth Region (Bal-timore, Maryland).The Regional Director having requested 45 additional days withinwhich to hold the election, the Board hereby amends its Directionof Election as amended, by striking therefrom the words "not laterthan seventy-five (75) days from the date of the Direction of Elec-tion," and substituting therefor the words "not later than one hundredtwenty (120) days from the date of this Direction of Election."130 N L R B 366231 N L R B 316.32 N. L. R. B, No. 42.194